Exhibit 10.4




ANNEX V

TO

SECURITIES PURCHASE AGREEMENT




FORM OF WARRANT




NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.







No. 2010-__1-__2

Original Issue Date: ____________, 20103

Original Exercise Price (subject to adjustment as provided herein): $____4

Holder: ____________________5

Warrant Shares: _____________6




ABSOLUTE LIFE SOLUTIONS, INC.




COMMON STOCK PURCHASE WARRANT

SERIES 2010-_7




THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, the captioned Holder (the “Holder”) is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
at any time on or after the Original Issue Date identified in the caption of
this Warrant (the “Issue Date”) and on or prior to the close of business on
___________, 201_8 (the “Expiration Date”) but not thereafter, to subscribe for
and purchase from ABSOLUTE LIFE SOLUTIONS, INC., a Nevada corporation (the
“Company”), up to the number of Warrant Shares noted in the caption of this
Warrant (the “Warrant Shares”) of Common Stock. The purchase price of one share
of Common Stock under this Warrant shall be equal to the Exercise Price, as
defined in Section 2(c).




This Warrant was originally issued to the Holder or the Holder’s predecessor in
interest on the Issue Date.




Section 1.

Definitions




(a)

This Warrant is being issued pursuant to the terms of the Securities Purchase
Agreement, dated as of July ___, 2010 (the “Securities Purchase Agreement”), to
which the Company and the Holder (or the Holder’s predecessor in interest) are
parties. Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Securities Purchase Agreement.




(b)

For purposes hereof, the following terms shall have meanings indicated:







________________

1 Insert “A” or “B” depending on Series.

2 Insert unique number for each Warrant issued in each Series.

3 Insert Buyer’s Closing Date for the Holder

4 Insert (i) $2.00 for Series A and (ii) $4.00 for Series B.

5 Insert name of Buyer

6 For each Warrant, insert number equal to 50% of Issue Date Conversion Shares
for Holder

7 Insert “A” or “B” depending on Series

8 Insert the date which is the last day of the calendar month in which the Fifth
Annual Anniversary occurs





--------------------------------------------------------------------------------







“Regular Trading Day” means the regular trading hours of a Trading Day on the
Principal Trading Market shall be open for business (as of the date of this
Agreement, such hours are, for most Trading Days, approximately 9:00 or 9:30AM
to approximately 4:05PM Eastern Time; provided, however, that certain Trading
Days may have shorter regular trading hours; and provided, further, that the
regular trading hours may be subsequently changed for the Principal Trading
Market).




“Reporting Service” means Bloomberg LP or if that service is not then reporting
the relevant information regarding the Common Stock, a comparable reporting
service of national reputation selected by a Majority in Interest of the Holders
and reasonably acceptable to the Company.




“VWAP” means the volume weighted average price of the Common Stock on the
Principal Trading Market for the relevant Regular Trading Day(s), as reported by
the Reporting Service.




Section 2.

Exercise.




 (a)

Exercise of Warrant. Exercise of the purchase rights represented by this Warrant
may be made, in whole or in part, at any time or times on or after the Issue
Date and on or before the Termination Date by delivery by fax or other
electronic transmission of an executed Notice of Exercise (substantially in the
form attached as Exhibit B to this Warrant Certificate; a “Notice of Exercise”),
to the Company in the manner provided in the Section headed “Notices” in this
Warrant (or to such other office or agency of the Company as the Company may
designate by notice in writing to the registered Holder at the address of the
Holder appearing on the books of the Company), which Notice of Exercise shall be
executed by the Holder of this Warrant and shall indicate (i) the number of
shares then being purchased pursuant to such exercise and (ii) if applicable (as
provided below), whether the exercise is a cashless exercise; and, unless such
exercise is properly a cashless exercise, within five (5) Trading Days of the
date said Notice of Exercise is delivered to the Company, the Company shall have
received payment of the aggregate Exercise Price of the shares thereby purchased
by wire transfer or cashier’s check drawn on a United States bank.
Notwithstanding anything herein to the contrary, the Holder shall not be
required to physically surrender this Warrant to the Company until the Holder
has purchased all of the Warrant Shares available hereunder and the Warrant has
been exercised in full, in which case, the Holder shall surrender this Warrant
to the Company for cancellation within three (3) Trading Days of the date the
final Notice of Exercise is delivered to the Company. Partial exercises of this
Warrant resulting in purchases of a portion of the total number of Warrant
Shares available hereunder shall have the effect of lowering the outstanding
number of Warrant Shares purchasable hereunder in an amount equal to the
applicable number of Warrant Shares purchased. The Holder and the Company shall
maintain records showing the number of Warrant Shares purchased and the date of
such purchases. The Company shall deliver any objection to any Notice of
Exercise Form within one (1) Trading Day of receipt of such notice. In the event
of any dispute or discrepancy, the records of the Holder shall be controlling
and determinative in the absence of manifest error. The Holder and any assignee,
by acceptance of this Warrant, acknowledge and agree that, by reason of the
provisions of this paragraph, following the purchase of a portion of the Warrant
Shares hereunder, the number of Warrant Shares available for purchase hereunder
at any given time may be less than the amount stated on the face hereof.




(b)

Cashless Exercise. If at any time during the period commencing one (1) year from
Original Issue Date and ending on the Expiration Date, there is not then in
effect a valid Registration Statement (as defined in the Registration Rights
Agreement), the Holder may elect a ¨cashless exercise¨ of the Warrant. If the
Notice of Exercise form elects a "cashless" exercise, the Holder shall thereby
be entitled to receive a number of shares of Common Stock equal to (w) the
excess of the Current Market Value (as defined below) over the total cash
exercise price of the portion of the Warrant then being exercised, divided by
(x) the Market Price of the Common Stock. For the purposes of this Warrant, the
terms (x) "Current Market Value" shall mean an amount equal to the Market Price
of the Common Stock, multiplied by the number of shares of Common Stock
specified in the applicable Notice of Exercise, (y) "Market Price of the Common
Stock" shall mean the average Closing Price of the Common Stock for the three
(3) Regular Trading Days ending on the Regular Trading Day immediately prior to
the Exercise Date, and (z) "Closing Price" means the closing bid price of the
Common Stock on the Principal Trading Market on the relevant Regular Trading
Day(s), as reported by the Reporting Service for the relevant date.




(c)

Exercise Price. The exercise price per share of the Common Stock under this
Warrant shall be the Original Exercise Price identified in the caption to this
Warrant, subject to adjustment hereunder (the “Exercise Price”).





2




--------------------------------------------------------------------------------







(d)

Exercise Limitations; Holder’s Restrictions. Except (i) as specifically provided
in this Warrant as an exception to this provision, or (ii) while there is
outstanding a tender offer for any or all of the shares of the Company’s Common
Stock, the Company shall not effect any exercise of this Warrant, and the Holder
shall not have the right to exercise any portion of this Warrant, pursuant to
Section 2 or otherwise, to the extent that after giving effect to such issuance
after exercise as set forth on the applicable Notice of Exercise, the Holder
(together with the Holder’s Affiliates, and any other person or entity acting as
a group together with the Holder or any of the Holder’s Affiliates), would
beneficially own in excess of the Beneficial Ownership Limitation (as defined
below). For purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by the Holder and its Affiliates shall include the
number of shares of Common Stock issuable upon exercise of this Warrant with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which would be issuable upon (A) exercise of the
remaining, nonexercised portion of this Warrant beneficially owned by the Holder
or any of its Affiliates and (B) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any other Common Stock Equivalents) subject to a limitation on
conversion or exercise analogous to the limitation contained herein beneficially
owned by the Holder or any of its affiliates. Except as set forth in the
preceding sentence, for purposes of this Section 2(d), beneficial ownership
shall be calculated in accordance with Section 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and the rules and regulations
promulgated thereunder, it being acknowledged by the Holder that the Company is
not representing to the Holder that such calculation is in compliance with
Section 13(d) of the Exchange Act and the Holder is solely responsible for any
schedules required to be filed in accordance therewith. To the extent that the
limitation contained in this Section 2(d) applies, the determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the submission of
a Notice of Exercise shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Warrant is
exercisable, in each case subject to the Beneficial Ownership Limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 2(d), in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as reflected in (x) the Company’s most recent Form 10-Q or Form 10-K (or similar
form, if applicable), as the case may be, (y) a more recent public announcement
by the Company or (z) any other notice by the Company or the Company’s transfer
agent (the “Transfer Agent”) setting forth the number of shares of Common Stock
outstanding. Upon the written or oral request of the Holder, the Company shall
within two Trading Days confirm orally and in writing to the Holder the number
of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Warrant,
by the Holder or its Affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. The “Beneficial Ownership
Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon exercise of this Warrant. Nothing herein shall preclude the
Holder from disposing of a sufficient number of other shares of Common Stock
beneficially owned by the Holder so as to thereafter permit the continued
exercise of this Warrant. The provisions of this paragraph shall be construed
and implemented in a manner otherwise than in strict conformity with the terms
of this Section 2(d) to correct this paragraph (or any portion hereof) which may
be defective or inconsistent with the intended Beneficial Ownership Limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Warrant.




(e)

Delivery of Certificates.




(i)

Delivery of Certificates Upon Exercise. Certificates for shares purchased
hereunder shall be transmitted by the Transfer Agent to the Holder by crediting,
in accordance with the Holder’s instructions set forth in the Notice of
Exercise, the account of the Holder’s prime broker with the Depository Trust
Company through its Deposit Withdrawal Agent Commission (“DWAC”) system if the
Company is then a participant in such system and the shares are eligible for
resale without volume or manner-of-sale limitations pursuant to Rule 144, and
otherwise by physical delivery to the address specified by the Holder in the
Notice of Exercise within five (5) Trading Days from the delivery to the Company
of the Notice of Exercise Form, surrender of this Warrant (if required) and
payment of the aggregate Exercise Price as set forth above (“Warrant Share
Delivery Date”). This Warrant shall be deemed to have been exercised on the date
the Exercise Price, if any, is received by the Company. The Warrant Shares shall
be deemed to have been issued, and the Holder or any other person so designated
to be named therein shall be deemed to have become a holder of record of such
shares for all purposes, as of the date the Warrant has been exercised by
payment to the Company of the Exercise Price and all taxes required to be paid
by the Holder, if any, pursuant to Section 2(e)(v) prior to the issuance of such
shares, have been paid. If the Company fails for any reason to deliver to the
Holder certificates evidencing the Warrant Shares subject to a Notice of
Exercise by the Warrant Share Delivery Date, the Company shall pay to the
Holder, in cash, as liquidated damages and not as a penalty, for each $1,000 of
Warrant Shares subject to such exercise (based on the VWAP of the Common Stock
on the date of the applicable Notice of Exercise), $10 per Trading Day
(increasing to $20 per Trading Day on the seventh (7th) Trading Day after such
liquidated damages begin to accrue) for each Trading Day after the second (2nd)
Trading Day after such Warrant Share Delivery Date until such certificates are
delivered.





3




--------------------------------------------------------------------------------







(ii)

Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the request of the Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to the Holder a
new Warrant evidencing the rights of the Holder to purchase the unpurchased
Warrant Shares called for by this Warrant, which new Warrant shall in all other
respects be identical with this Warrant.




(iii)

Rescission Rights. If the Company fails to cause its Transfer Agent to transmit
to the Holder a certificate or certificates representing the Warrant Shares
pursuant to this Section 2(e)(i) by the Warrant Share Delivery Date, then the
Holder will have the right to rescind such exercise.




(iv)

No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Exercise Price or round up to the next whole share.




(v)

Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares shall
be made without charge to the Holder for any issue or transfer tax or other
incidental expense in respect of the issuance of such certificate, all of which
taxes and expenses shall be paid by the Company, and such certificates shall be
issued in the name of the Holder or in such name or names as may be directed by
the Holder; provided, however, that in the event certificates for Warrant Shares
are to be issued in a name other than the name of the Holder, this Warrant when
surrendered for exercise shall be accompanied by the Assignment Form attached
hereto duly executed by the Holder; and the Company may require, as a condition
thereto, the payment of a sum sufficient to reimburse it for any transfer tax
incidental thereto.




(vi)

Closing of Books. The Company will not close its stockholder books or records in
any manner which prevents the timely exercise of this Warrant, pursuant to the
terms hereof.




Section 3. Certain Adjustments.




(a)

Stock Dividends and Splits. If the Company, at any time while this Warrant is
outstanding: (A) pays a stock dividend or otherwise make a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company upon
exercise of this Warrant), (B) subdivides outstanding shares of Common Stock
into a larger number of shares, (C) combines (including by way of reverse stock
split) outstanding shares of Common Stock into a smaller number of shares, or
(D) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then in each case the Exercise Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event and the number of shares issuable
upon exercise of this Warrant shall be proportionately adjusted such that the
aggregate Exercise Price of this Warrant shall remain unchanged. Any adjustment
made pursuant to this Section 3(a) shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.




(b)

Pro Rata Distributions. If the Company, at any time while this Warrant is
outstanding, shall distribute to all holders of Common Stock (and not to the
Holder of the Warrants) evidences of its indebtedness or assets (including cash
and cash dividends) or rights or warrants to subscribe for or purchase any
security other than the Common Stock (which shall be subject to Section 3(b)),
then in each such case the Exercise Price shall be adjusted by multiplying the
Exercise Price in effect immediately prior to the record date fixed for
determination of stockholders entitled to receive such distribution by a
fraction of which the denominator shall be the VWAP determined as of the record
date mentioned above, and of which the numerator shall be such VWAP on such
record date less the then per share fair market value at such record date of the
portion of such assets or evidence of indebtedness so distributed applicable to
one outstanding share of the Common Stock as determined by the Board of
Directors in good faith. In either case the adjustments shall be described in a
statement provided to the Holder of the portion of assets or evidences of
indebtedness so distributed or such subscription rights applicable to one share
of Common Stock. Such adjustment shall be made whenever any such distribution is
made and shall become effective immediately after the record date mentioned
above.





4




--------------------------------------------------------------------------------







(c)

Fundamental Transaction. If, at any time while this Warrant is outstanding, (A)
the Company effects any merger or consolidation of the Company with or into
another Person, (B) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (C) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (D) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a “Fundamental Transaction”),
then, upon any subsequent exercise of this Warrant, the Holder shall have the
right to receive, for each Warrant Share that would have been issuable upon such
exercise immediately prior to the occurrence of such Fundamental Transaction,
the number of shares of Common Stock of the successor or acquiring corporation
or of the Company, if it is the surviving corporation, and any additional
consideration (the “Alternate Consideration”) receivable as a result of such
merger, consolidation or disposition of assets by a holder of the number of
shares of Common Stock for which this Warrant is exercisable immediately prior
to such event. For purposes of any such exercise, the determination of the
Exercise Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the Company
shall apportion the Exercise Price among the Alternate Consideration in a
reasonable manner reflecting the relative value of any different components of
the Alternate Consideration. If holders of Common Stock are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any exercise of this Warrant following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new warrant consistent with the foregoing provisions
and evidencing the Holder’s right to exercise such warrant into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section 3(c) and insuring
that this Warrant (or any such replacement security) will be similarly adjusted
upon any subsequent transaction analogous to a Fundamental Transaction.




(d)

Adjustment to Number of Warrant Shares. If the Exercise Price is reduced
pursuant to the preceding provisions of this Section 3, the number of shares
issuable on exercise of the Warrants shall be increased to a number of shares
(the “Adjusted Warrant Shares Number”) such that the aggregate Exercise Price
(after taking into account such reduction) for the Adjusted Warrant Shares
Number shall be equal to the aggregate Exercise Price (immediately before such
reduction) for the Warrant Shares issuable on exercise of the Warrants prior to
the adjustment contemplated by this clause (g) (for purposes of all such
calculations, all Warrants shall be assumed to be fully exercisable without
regard to any limitations, restrictions or conditions that may be provided
herein or in any other provision of any of the Transaction Agreements).




(e)

Calculations. All calculations under this Section 3 shall be made to the nearest
cent or the nearest 1/100th of a share, as the case may be. For purposes of this
Section 3, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.




(f)

Notice to Holder.




(i)

Adjustment to Exercise Price. Whenever the Exercise Price is adjusted pursuant
to any provision of this Section 3, the Company shall promptly mail to the
Holder a notice setting forth the Exercise Price after such adjustment and
setting forth a brief statement of the facts requiring such adjustment.




(ii)

Notice to Allow Exercise by Holder. If (A) the Company shall declare a dividend
(or any other distribution in whatever form) on the Common Stock; (B) the
Company shall declare a special nonrecurring cash dividend on or a redemption of
the Common Stock; (C) the Company shall authorize the granting to all holders of
the Common Stock rights or warrants to subscribe for or purchase any shares of
capital stock of any class or of any rights; (D) the approval of any
stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property; (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company; then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the Warrant
Register (as defined below) of the Company, at least twenty (20) calendar days
prior to the applicable record or effective date hereinafter specified, a notice
stating (x) the date on which a record is to be taken for the purpose of such
dividend, distribution, redemption, rights or warrants, or if a record is not to
be taken, the date as of which the holders of the Common Stock of record to be
entitled to such dividend, distributions, redemption, rights or warrants are to
be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice. The Holder is entitled to exercise this Warrant during the
period commencing on the date of such notice to the effective date of the event
triggering such notice.





5




--------------------------------------------------------------------------------







Section 4.

Transfer of Warrant.




(a)

Transferability. Subject to compliance with any applicable securities laws, this
Warrant and all rights hereunder (including, without limitation, any
registration rights) are transferable, in whole or in part, upon surrender of
this Warrant at the principal office of the Company or its designated agent,
together with a written assignment of this Warrant substantially in the form
attached hereto as Exhibit A, duly executed by the Holder or its agent or
attorney and funds sufficient to pay any transfer taxes payable upon the making
of such transfer. Upon such surrender and, if required, such payment, the
Company shall execute and deliver a new Warrant or Warrants in the name of the
assignee or assignees and in the denomination or denominations specified in such
instrument of assignment, and shall issue to the assignor a new Warrant
evidencing the portion of this Warrant not so assigned, and this Warrant shall
promptly be cancelled. A Warrant, if properly assigned, may be exercised by a
new holder for the purchase of Warrant Shares without having a new Warrant
issued.




(b)

New Warrants. This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice. All Warrants issued on transfers or exchanges shall
reflect the Issue Date and shall be identical with this Warrant except as to the
number of Warrant Shares issuable pursuant thereto and any other adjustments
made pursuant to the provisions of this Warrant, including adjustments made
pursuant to Section 3 hereof.




(c)

Warrant Register. The Company shall register this Warrant, upon records to be
maintained by the Company for that purpose (the “Warrant Register”), in the name
of the record Holder hereof from time to time. The Company may deem and treat
the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.




Section 5

Registration Rights.




(a)

Reference is made to the Securities Purchase Agreement. The Company’s
obligations under the Securities Purchase Agreement and the other terms and
conditions thereof with respect to the Warrant Shares, including, but not
necessarily limited to, the Company’s commitment to file a registration
statement including the Warrant Shares, to have the registration of the Warrant
Shares completed and effective, and to maintain such registration for the period
provided therein, are incorporated herein by reference.




(b)

With a view to making available to the Holder the benefits of Rule 144 with
respect to the Warrant Shares, the Company agrees, for a period of one (1) year
following the Exercise Date, to:




(i)

make and keep public information available, as those terms are understood and
defined in Rule 144;




(ii)

file with the SEC in a timely manner all reports and other documents required of
the Company under the Securities Act and the Exchange Act; and




(iii)

furnish to the Holder or any transferee so long as the Holder or any transferee
owns any Warrant Shares, promptly upon request, (i) a written statement by the
Company that it has complied with the reporting requirements of the Securities
Act and the Exchange Act, (ii) a copy of the most recent annual or quarterly
report of the Company and such other reports and documents so filed by the
Company and (iii) such other information as may be reasonably requested to
permit the Holder to sell such securities pursuant to Rule 144 without
registration.




Section 6.

Miscellaneous.




(a)

No Rights as Shareholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights or other rights as a shareholder of the Company
prior to the exercise hereof as set forth in Section 2(a) or other relevant
provision of this Warrant.




(b)

Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
relating to the Warrant Shares, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which, in the case of the
Warrant, shall not include the posting of any bond), and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.





6




--------------------------------------------------------------------------------







(c)

Saturdays, Sundays, Holidays, etc. If the last or appointed day for the taking
of any action or the expiration of any right required or granted herein shall
not be a Trading Day, then such action may be taken or such right may be
exercised on the next succeeding Trading Day.




(d)

Authorized Shares.




(i)

Reservation. The Company covenants that it will at all times reserve and keep
available out of its authorized and unissued shares of Common Stock for the sole
purpose of issuance upon exercise of this Warrant, as herein provided, free from
preemptive rights or any other actual contingent purchase rights of Persons
other than the Holder (and the other holders of the Purchased Shares and
Warrants), not less than such aggregate number of shares of the Common Stock
(the “Reserved Amount”) as shall be issuable (taking into account the
adjustments of Section 3) upon the exercise of the outstanding portion of this
Warrant through and including the Termination Date. Such reserved shares are in
addition to, and not in lieu of, shares which may be reserved for the Holder and
such other holders of the Purchased Shares and Warrants.




(ii)

Determination of Reserved Amount. The Reserved Amount shall be determined on the
Issue Date and on each date (each, an “Adjustment Date”), if any, on which an
adjustment to the Exercise Price is made pursuant to Section 3 hereof (each such
determination date, a “Reserved Share Determination Date”), and the number of
shares to be reserved shall be based on all outstanding Warrants as of such
Reserved Share Determination Date. The Reserved Amount determined on such date
shall remain the Reserved Amount until the next Adjustment Date, if any. The
Company shall give written instructions to the Transfer Agent to reserve for
issuance to the Holder the number of shares equal to the Reserved Amount. The
Company will, at the request of the Holder, provide written confirmation,
certified by an executive officer of the Company, of the number of shares then
reserved for the Holder and that the instructions referred to in this Section
6(d)(ii) have been given to the Transfer Agent.




(iii)

Due Authorization. The Company further covenants that its issuance of this
Warrant shall constitute full authority to its officers who are charged with the
duty of executing stock certificates to execute and issue the necessary
certificates for the Warrant Shares upon the exercise of the purchase rights
under this Warrant. The Company will take all such reasonable action as may be
necessary to assure that such Warrant Shares may be issued as provided herein
without violation of any applicable law or regulation, or of any requirements of
the Principal Trading Market upon which the Common Stock may be listed. The
Company covenants that all Warrant Shares which may be issued upon the exercise
of the purchase rights represented by this Warrant will, upon exercise of the
purchase rights represented by this Warrant, be duly authorized, validly issued,
fully paid and nonassessable and free from all taxes, liens and charges created
by the Company in respect of the issue thereof (other than taxes in respect of
any transfer occurring contemporaneously with such issue).




(e)

Certain Covenants.




(i)

Certain Actions. Except and to the extent as waived or consented to by the
Holder, the Company shall not by any action, including, without limitation,
amending its certificate of incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Warrant, but will at all times in
good faith assist in the carrying out of all such terms and in the taking of all
such actions as may be necessary or appropriate to protect the rights of the
Holder as set forth in this Warrant against impairment. Without limiting the
generality of the foregoing, the Company will (a) not increase the par value of
any Warrant Shares above the amount payable therefor upon such exercise
immediately prior to such increase in par value, (b) take all such action as may
be necessary or appropriate in order that the Company may validly and legally
issue fully paid and nonassessable Warrant Shares upon the exercise of this
Warrant, and (c) use commercially reasonable efforts to obtain all such
authorizations, exemptions or consents from any public regulatory body having
jurisdiction thereof as may be necessary to enable the Company to perform its
obligations under this Warrant.




(ii)

Corporate Authorizations. Before taking any action which would result in an
adjustment in the number of Warrant Shares for which this Warrant is exercisable
or in the Exercise Price, the Company shall obtain all such authorizations or
exemptions thereof, or consents thereto, as may be necessary from any public
regulatory body or bodies having jurisdiction thereof.




(f)

Governing Law; Jurisdiction; Jury Trial.




(i)

Governing Law; Jurisdiction. Reference is made to the provisions of Section
10(a) of the Securities Purchase Agreement, the terms of which are incorporated
herein by reference.




(ii)

JURY TRIAL WAIVER. The Company and the Holder hereby waive a trial by jury in
any action, proceeding or counterclaim brought by either of the Company or the
Holder against the other in respect of any matter arising out or in connection
with this Warrant.





7




--------------------------------------------------------------------------------










(g)

Restrictions. The Holder acknowledges that the Warrant Shares acquired upon the
exercise of this Warrant, if not registered, will have restrictions upon resale
imposed by state and federal securities laws.




(h)

Nonwaiver. Failure of the Holder or the Company to exercise any right under this
Warrant Agreement, or any delay by such party in exercising such right, shall
not operate as a waiver thereof.




(i)

Notices. Any notice required or permitted hereunder shall be given in manner
provided in the Section headed “NOTICES” in the Securities Purchase Agreement,
the terms of which are incorporated herein by reference.




(j)

Limitation of Liability. No provision hereof, in the absence of any affirmative
action by the Holder to exercise this Warrant to purchase Warrant Shares, and no
enumeration herein of the rights or privileges of the Holder, shall give rise to
any liability of the Holder for the purchase price of any Common Stock or as a
stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.




(k)

Remedies. The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate.




(l)

Successors and Assigns. Subject to applicable securities laws, this Warrant and
the rights and obligations evidenced hereby shall inure to the benefit of and be
binding upon the successors of the Company and the successors and permitted
assigns of the Holder. The provisions of this Warrant are intended to be for the
benefit of the record Holder hereof from time to time and shall be enforceable
by the Holder or successor holder of Warrant Shares, as the case may be.




(m)

Amendment. This Warrant may be modified or amended or the provisions hereof
waived only with the written consent of the Company and the Holder.

 

(n)

Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.




(o)

Headings. The headings used in this Warrant are for the convenience of reference
only and shall not, for any purpose, be deemed a part of this Warrant and shall
not control or affect the meaning or construction of any of the provisions
hereof.




IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized.




Dated: _______________, 20__1




ABSOLUTE LIFE SOLUTIONS, INC.







By:_______________________________________




__________________________________________

(Print Name)

__________________________________________

(Title)




Facsimile No. for delivery of Notices: ____________________________________







__________________

1 Insert date of issuance of Warrant, which might be the same or different than
the Issue Date.








8


